DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species A1, and Species B2 in the reply filed on 02 September 2021 is acknowledged. The traversal is on the grounds that "the search and examination of all the claims may be made without serious burden." This is not found persuasive because a serious search burden exists since the inventions would require separate searches in different classifications using different strategies and search terms. The various species set forth in the election requirement would also require separate searches because each species is distinct and mutually exclusive to the other species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 6, 13-15, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02 September 2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “152” has been used to designate both the power supply (bottom left) and the end cap (left side) in Fig. 9.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
[0093], last line, “sensed by the sensor 106” should read “sensed by the sensor 164”
[00100], lines 7-8, “when the pre-aerosol formulation housing 200” should read “when the pre-aerosol formulation housing 200a”
[00111], line 4, “plates 205a and 210” should read “plates 205a and 210a”
[00113], line 4, “plates 205a and 210” should read “plates 205c and 210c” 
[00116], line 4, “from the heating section 110” should read “from the heating section 110a”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rojo-Calderon (U.S. Patent No. 2018/0352858) in view of Jalloul et al. (EP 2,725,932).

Rojo-Calderon does not explicitly disclose the housing including, a plurality of internal structures extending from a first end of the housing to a second end of the housing, the plurality of internal structures extending through the internal volume, the plurality of internal structures being configured to heat the solid substrate to generate an aerosol by conducting the heat supplied by the heater to the internal volume. 
Jalloul et al. teaches a similar aerosol system ([0001], lines 1-2) wherein the housing ([0016], lines 1-5; Fig. 1, capsule 11) includes, a plurality of internal structures (Col 13, lines 43-47, one or more posts; Fig. 8, upstanding post 44) extending from a first end of the housing to a second end of the housing (Col 13, lines 43-45; Fig. 8, upstanding post 44), the plurality of internal structures extending through the internal volume (Col 13, lines 43-45; Fig. 4, capsule interior 25; Fig. 8, upstanding post 44), the plurality of internal structures being configured to heat the solid substrate to generate an aerosol by conducting the heat supplied by the heater to the internal volume (Col 13, lines 4-8 and 46-47). The examiner notes that a plurality of upstanding posts 44 serve in place of the floating agitators (Col 13, lines 46-47) which Jalloul et al. specifies as ideally metallic (Col 13, line 5). With the heat conduction provided by the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Rojo-Calderon to contain a plurality of internal structures in the housing as taught by Jalloul et al. as a means to more uniformly heat the substrate in the housing. Jalloul et al.’s heating source is the burning coals; therefore, the internal structures do not operate as a heat source for the heating of the substrate but rather as metallic structures that are heated by the coals to more quickly and uniformly heat the substrate. 
Regarding claim 2, Jalloul et al. further teaches the aerosol system wherein the housing further includes, a first plate defining the first end of the housing (Fig. 1, upper inlet surface 29 of the capsule 11); and a second plate defining the second end of the housing (Fig. 2, lower outlet surface 35 of the capsule 11), the first and second ends of the housing being opposite sides of the housing (Col 12, lines 17-19; Fig. 3). 
Regarding claim 4, Jalloul et al. further teaches the aerosol system wherein the first plate, the second plate and the plurality of internal structures are a same material (Col 4, lines 44-46 and 51, metal). The examiner notes that Jalloul et al. is indicating the customary use of metal for the housing capsule which would include the first and second plates, and the plurality of upstanding posts 44 serve in place of the floating agitators (Col 13, lines 46-47) which Jalloul et al. specifies as ideally metallic (Col 13, line 5).
Regarding claims 5 and 7, Rojo-Calderon discloses the aerosol system wherein the housing further includes, an outer wall ([0051], sachet; Fig. 2, shell 10) defining the internal 
Regarding claims 5 and 8, Jalloul et al. further teaches the aerosol system wherein the housing further includes, an outer wall (Col 10, lines 14-17; Figs. 1 and 2, sidewalls 32) defining the internal volume (Col 12, lines 17-20; Fig. 4, capsule interior 25), the outer wall being one of solid and a mesh (Figs. 1 and 2, solid sidewalls 32). Jalloul et al. further teaches wherein the housing further includes a first plate defining the first end of the housing (Fig. 1, upper inlet surface 29 of the capsule 11); and a second plate defining the second end of the housing (Fig. 2, lower outlet surface 35 of the capsule 11), the first and second ends of the housing being opposite sides of the housing (Col 12, lines 17-19; Fig. 3), the outer wall extending from the first plate to the second plate (Col 11, lines 48-50; Figs. 1-3). 
Regarding claim 9, Rojo-Calderon discloses the aerosol system wherein the housing is cylindrical ([0062], lines 1-2; Fig. 2). 
Regarding claim 10, Rojo-Calderon discloses the aerosol system wherein the system is not configured to supply an electrical current to the housing [0005]. 
Regarding claim 11, Rojo-Calderon discloses the aerosol system wherein the solid substrate includes at least one of tobacco leaf, reconstituted tobacco, compressed tobacco rod, powdered tobacco, a sub-combination thereof or a combination thereof [0088]. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rojo-Calderon (U.S. Patent No. 2018/0352858) in view of Jalloul et al. (EP 2,725,932) as applied to claim 1 above, and further in view of Tucker (U.S. Patent No. 2013/0192619).

Tucker teaches a similar non-combustible aerosol system (abstract) further comprising: a sensor ([0077], puff sensor 16) configured to detect air flow in the heating chamber ([0076], lines 2-3) and a controller ([0077], control circuit) configured to supply power to the heater based on the detected air flow [0077].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Rojo-Calderon in view of Jalloul et al. to incorporate a sensor configured to detect air flow in the heating chamber and a controller configured to supply power to the heater based on the detected air flow as taught by Tucker as a means of regulating the heating and production of the aerosol.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rojo-Calderon (U.S. Patent No. 2018/0352858) in view of Jalloul et al. (EP 2,725,932) as applied to claim 1 above, and further in view of Reevell (WO 2017/207443).
Regarding claim 16, Rojo-Calderon in view of Jalloul et al. does not explicitly teach the non-combustible aerosol system wherein the plurality of internal structures extend in a direction that traverses a longitudinal axis of the aerosol forming device. 
Reevell teaches a similar non-combustible aerosol system (abstract) wherein the longitudinal axis (Fig. 2, first direction 24) of the housing (Fig. 2, aerosol-generating article 22) extends in a direction that traverses a longitudinal axis of the aerosol forming device (Fig. 2, the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Rojo-Calderon in view of Jalloul et al. to have the plurality of internal structures specifically extend in a direction that traverses a longitudinal axis of the aerosol forming device as taught by Reevell as an alternate means of inserting the housing unit and internal structures. Inserting the housing unit so that the plurality of internal structures extend in a direction that traverses a longitudinal axis of the aerosol forming device is an obvious variant of inserting the housing unit so that the plurality of internal structures extend parallel to a longitudinal axis of the aerosol forming device. 
Regarding claim 17, Jalloul et al. further teaches the aerosol system wherein the housing further includes, a first plate defining the first end of the housing (Fig. 1, upper inlet surface 29 of the capsule 11); and a second plate defining the second end of the housing (Fig. 2, lower outlet surface 35 of the capsule 11), the first and second ends of the housing being opposite sides of the housing (Col 12, lines 17-19; Fig. 3), the plurality of internal structures extending from the first plate to the second plate (Col 13, lines 43-45; Fig. 8, upstanding post 44). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY N DOLAN whose telephone number is (571)272-1298. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N.D./Examiner, Art Unit 1747                

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747